Case 18-33730-hdh11 Doc 94-2 Filed 04/22/19 Entered 04/22/19 08:36:01 Page i1of1

Eric A. Liepins

From: Jeremiah Vance <jeremiahvance@RevolutionMonitoring.com>
Sent: Friday, April 19, 2019 3:49 PM

To: Eric A. Liepins

Subject: Revolution Monitoring - Joint Appeal West Remand
Attachments: CAAP-Checklist.pdf

Importance: High

Eric,

| contacted the State Bar yesterday and gave them all the details surrounding your failure to ethically handle the West
appeal and motion to remand. They advised me to send you a certified letter or email clearly stating the request to file
the appellate brief. They said if you fail to respond or refuse in the response, I'm to email your response and any refusal
or failure to respond to the Bar with the attached grievance form and they will get involved.

I make this request here in official capacity below:

As owner and manager of Revolution Monitoring, your client, | am instructing you to file a timely appellate brief on
the West Remand, on behalf of your client, the debtor, Revolution Monitoring, pursuant to the enjoinder you charged
Revolution for, and did in fact file on behalf of the debtor.

Please confirm this will be done so to avoid the next steps necessary according to the State Bar instructions given me for
a grievance which will be executed Monday notwithstanding.

Thank you in advance for the reconsideration of your position on this and in getting this case back on track without
needing the Bars intercession.

Jeremiah Vance

Owner & Manager
Revolution Monitoring llc

Sent from my T-Mobile 4G LTE Device

 
